Citation Nr: 0811094	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-30 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder, 
claimed as lattice degeneration with history of retinal 
detachment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1968 to August 1974 
and from February 1982 to August 1992.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision.  In May 2007, 
the veteran appeared in a videoconference hearing before the 
undersigned.  


FINDINGS OF FACT

1.  The RO denied service connection for an eye disorder in 
January 1993 and the veteran did not appeal that decision.
  
2.  Evidence received since the January 1993 rating decision 
denying service connection for an eye disorder does not raise 
a reasonable possibility of substantiating the claim for 
service connection.


CONCLUSIONS OF LAW

1.  The RO's January 1993 rating decision that denied service 
connection for an eye disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007). 

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an eye disorder, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.385, 20.302, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VACATE

The veteran submitted additional evidence in May 2007 without 
a waiver.  On October 5, 2007, the Board remanded this matter 
in order to have this new evidence initially considered by 
the RO.  However, in a statement in February 2008, the 
veteran's representative indicated a desire to waive the new 
evidence from initial consideration by the RO.  

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).

In the instant case, subsequent to issuance of the October 5, 
2007, Board remand, the Board received a written 
communication from the appellant's representative in which he 
appeared to request a waiver of initial consideration of the 
new evidence submitted.  Remanding this case would be a delay 
in adjudication of the claim for no substantive reason.  
Thus, a delay in due process of law.  38 U.S.C.A. 7104(a) 
(West 2002); 38 C.F.R. 20.904 (2007).  

Accordingly, the October 5, 2007, Board remand addressing the 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for an eye disorder, 
claimed as lattice degeneration with history of retinal 
detachment is vacated.

Duties to Notify and Assist

In correspondence dated in August 2003, March 2005, and March 
2007, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  In March 
2006, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Kent v. Nicholson, 20 Vet. App. 1 (2006) addresses notice 
requirements specific to new and material claims.  
Essentially, under Kent, the veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  These 
requirements were met in the March 2007 letter. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.

Analysis

The RO denied service connection for an eye disorder in 
January 1993.  The basis of this denial was that the 
veteran's defective vision pre-existed service and was not 
aggravated by service.  The veteran was informed of that 
decision and he did not file a timely appeal.  The January 
1993 decision denying service connection for an eye disorder 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  

In August 2003, the veteran sought to reopen his claim for an 
eye disorder.  To reopen the claim, the veteran must submit 
new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The pertinent regulations for the underlying service 
connection claim note that  generally, refractive error of 
the eyes is not a disability for VA purposes. Accordingly, 
such a disorder cannot be service-connected, absent evidence 
of aggravation by superimposed disease or injury.  See 38 
C.F.R. §§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 
(1994).  See also Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43253 (1990); 
VAOPGCPREC 82-90 (July 18, 1990), 56 Fed. Reg. 45711 (1990); 
VAOPGCPREC 11-99 (Sept. 2, 1999), 65 Fed. Reg. 6257(2000).  
This includes refractive error due to such eye disorders as 
myopia, presbyopia and astigmatism. The veteran's myopia in 
this case therefore cannot be service- connected absent 
evidence of aggravation.

The evidence at the time of the January 1993 decision 
included service medical records and VA examination reports.  

Among the new evidence received since the January 1993 is a 
record dated in April 1988 during the veteran's active 
service decision showing impressions of myopia and lattice 
with no negative pathology.  There are also various records 
show treatment for retinal tear and lattice degeneration.  
There is also a September 2003 VA examination report noting 
that the veteran's lattice degeneration was noted in service.  
As to the question of whether it was more likely or not that 
the retinal detachment of the superior retina was the same as 
diagnosed in service, the examiner found that the veteran did 
not have retinal detachment in 1988 by history or by records.  
However, he did have lattice degeneration which would be a 
risk to that at that time.  The examiner pointed out that 
lattice degeneration was an inherited problem or of unknown 
etiology so it would be difficult to call that service-
connected.  

There is also an October 2003 letter from F. H. Lambrou, Jr., 
M.D noting the veteran's lattice degeneration in both eyes 
and history of retinal detachment in the left eye.  
Additionally, another letter from Dr. Lambrou dated in May 
2007 noted the veteran's statement that lattice generation 
was first noticed in 1988 and was told by the Navy that it 
was a pre-existing condition because he was mildly myopic 
when he entered service.   Dr. Lambrou noted that it was 
difficult to say whether the veteran's lattice degeneration 
was present back in 1965 without a peripheral retinal 
evaluation done at that time.  Dr. Lambrou stated that just 
because someone was mildly myopic did not necessarily mean 
that they will have lattice degeneration.  The new evidence 
submitted also includes the veteran's testimony at his May 
2007 hearing in which he testified that no one in his family 
has had lattice degeneration and he did not understand how 
his condition could be characterized as pre-existing service 
or hereditary.  

While the evidence submitted received since January 1993 is 
new, it does not raise a reasonable possibility of 
substantiating the claim.  No evidence has been submitted 
showing that the veteran's congenital eye disorder was 
permanently aggravated in service.  Accordingly, the 
veteran's attempt to reopen his claim of entitlement to 
service connection for an eye disorder fails.


ORDER

The October 5, 2007, Board Decision remanding the issue 
whether new and material evidence has been submitted to 
reopen a claim for service connection for an eye disorder, 
claimed as lattice degeneration with history of retinal 
detachment,  
is vacated.

New and material evidence has not been submitted to reopen a 
claim for service connection for an eye disorder, claimed as 
lattice degeneration with history of retinal detachment.  



____________________________________________
J. ROSE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


